            Case 2:20-cv-02528-MAK Document 8 Filed 06/10/20 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 ORLANDO A. ACOSTA                             : CIVIL ACTION
                                               :
                      v.                       : NO. 20-2528
                                               :
 GOVERNOR TOM WOLF, et al.                     :


                                           ORDER

       AND NOW, this 10th day of June 2020, following our June 4, 2020 Order granting Plaintiff

leave to proceed in forma pauperis (ECF Doc. No. 5) consistent with our obligations under 28

U.S.C. § 1915(e)(2)(B)(ii) to screen the pro se Complaint (ECF Doc. No. 1), and finding he fails

to state a claim within our jurisdiction but granting him leave to timely allege federal question

claims through an amended Complaint if he can do so consistent with Fed.R.Civ.P. 11, and for

reasons in the accompanying Memorandum, it is ORDERED:

       1.      We dismiss Plaintiff’s plead claims;

       2.      We grant Plaintiff leave to file an amended Complaint on or before June 22, 2020

if he can do so consistent with the Law and his good faith obligations under Rule 11;

       3.      Absent a timely filed amended complaint, we will close the case; and,

       4.      The Clerk of Court shall not issue summons until further Order.



                                                      ______________________
                                                      KEARNEY, J.
